Exhibit 10.8
 
Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Product Sales Contract
 
 

 
Contract No.:201005026
 
Date of Signing: 5/21/2010

Seller: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Buyer: Shenyang Yangyang Baijia Business &Trading Co., Ltd.


Based on mutual consultations, the Parties have agreed on the following:


1. Order List
Item
Type
Quantity
Unit Price
Amount
Skateboard shoes
A15056
2028
82
    166,296.00
Skateboard shoes
A8608
1068
82
     87,576.00
Skateboard shoes
A8610
4920
82
    403,440.00
Skateboard shoes
A8613
2676
82
    219,432.00
Skateboard shoes
A8615
2988
82
    245,016.00
Skateboard shoes
A8622
4620
82
    378,840.00
Skateboard shoes
A9367
396
82
     32,472.00
Skateboard shoes
T88507
1320
80
    105,600.00
Skateboard shoes
Z9367
1920
80
    153,600.00
Hiking shoes
A9962
396
100
     39,600.00
Hiking shoes
A9969
2676
85
    227,460.00
Hiking shoes
A9972
2148
82
    176,136.00
Retro-Skateboard shoes
A81003
756
93
     70,308.00
Retro-Skateboard shoes
A81018
6636
94
    623,784.00
Retro-Skateboard shoes
A81020
792
100
     79,200.00
Retro-Skateboard shoes
A81022
1884
100
    188,400.00
Retro-Skateboard shoes
A81026
468
100
     46,800.00
Retro-Skateboard shoes
A82011
1548
89
    137,772.00
Retro-Skateboard shoes
A82017
1308
87
    113,796.00
Retro-Skateboard shoes
A86072
492
82
     40,344.00
Retro-Skateboard shoes
A86076
10068
82
    825,576.00
Retro-Skateboard shoes
A86106
660
82
     54,120.00
Retro-Skateboard shoes
Z81003
2376
88
    209,088.00
Retro-Skateboard shoes
Z81007
636
90
     57,240.00
Retro-Skateboard shoes
Z81018
5136
88
    451,968.00
Retro-Skateboard shoes
Z81019
1500
95
    142,500.00
Retro-Skateboard shoes
Z81022
2520
94
    236,880.00
Retro-Skateboard shoes
Z81026
492
98
     48,216.00
Retro-Skateboard shoes
Z82002
948
87
     82,476.00
Retro-Skateboard shoes
Z86072
3228
80
    258,240.00
Retro-Skateboard shoes
Z86076
840
80
     67,200.00

 
 
1

--------------------------------------------------------------------------------

 
 
Retro-Running shoes
A86051
2400
94
    225,600.00
Retro-Running shoes
A86052
4764
85
    404,940.00
Retro-Running shoes
A86139
1332
95
    126,540.00
Retro-Running shoes
A86151
1632
98
    159,936.00
Retro-Running shoes
A86156
3108
95
    295,260.00
Retro-Running shoes
A86160
3108
94
    292,152.00
Retro-Running shoes
A86166
1284
93
    119,412.00
Retro-Running shoes
Z86051
6576
83
    545,808.00
Retro-Running shoes
Z86052
4536
83
    376,488.00
Retro-Running shoes
Z86139
3312
97
    321,264.00
Retro-Running shoes
Z86156
1680
93
    156,240.00
Retro-Running shoes
Z86166
1764
90
    158,760.00
Retro-Tennis shoes
A85003
3312
90
    298,080.00
Retro-Tennis shoes
A85022
3768
91
    342,888.00
Retro-Tennis shoes
A87002
2508
82
    205,656.00
Retro-Tennis shoes
A87011
2208
85
    187,680.00
Retro-Tennis shoes
Z85003
1476
88
    129,888.00
Retro-Tennis shoes
Z85022
2136
89
    190,104.00
Retro-Tennis shoes
Z87011
3636
84
    305,424.00
Retro-Casual shoes
A86036
732
104
     76,128.00
Retro-Casual shoes
A86038
5088
85
    432,480.00
Retro-Casual shoes
A86050
4788
90
    430,920.00
Retro-Casual shoes
A86060
6120
96
    587,520.00
Retro-Casual shoes
A86061
2784
86
    239,424.00
Retro-Casual shoes
A86063
10128
82
    830,496.00
Retro-Casual shoes
A86065
2832
95
    269,040.00
Retro-Casual shoes
A86068
10824
93
  1,006,632.00
Retro-Casual shoes
A86080
8088
104
    841,152.00
Retro-Casual shoes
A86081
1560
104
    162,240.00
Retro-Casual shoes
A86085
5424
92
    499,008.00
Retro-Casual shoes
A86092
7200
89
    640,800.00
Retro-Casual shoes
A86099
6456
89
    574,584.00
Retro-Casual shoes
A86101
9840
78
    767,520.00
Retro-Casual shoes
A86105
5460
90
    491,400.00
Retro-Casual shoes
A86109
4248
68
    288,864.00
Retro-Casual shoes
A86111
5568
82
    456,576.00
Retro-Casual shoes
A86115
8088
82
    663,216.00
Retro-Casual shoes
A86120
7692
78
    599,976.00
Retro-Casual shoes
A86121
1176
112
    131,712.00
Retro-Casual shoes
A86125
6096
82
    499,872.00
Retro-Casual shoes
A86130
4608
86
    396,288.00
Retro-Casual shoes
A86133
6132
71
    435,372.00
Retro-Casual shoes
A86137
1308
95
    124,260.00

 
 
2

--------------------------------------------------------------------------------

 
 
Retro-Casual shoes
A86181
1248
82
    102,336.00
Retro-Casual shoes
Z86023
3780
76
    287,280.00
Retro-Casual shoes
Z86063
1080
94
    101,520.00
Retro-Casual shoes
Z86078
3828
89
    340,692.00
Retro-Casual shoes
Z86080
3660
102
    373,320.00
Retro-Casual shoes
Z86105
3192
86
    274,512.00
Retro-Casual shoes
Z86117
5604
86
    481,944.00
Retro-Casual shoes
Z86120
5904
76
    448,704.00
Retro-Casual shoes
Z86125
6672
80
    533,760.00
Retro-Casual shoes
Z86133
6936
66
    457,776.00
Retro-Casual shoes
Z86181
1236
91
    112,476.00
Cotton shoes
A90002
264
109
     28,776.00
Cotton shoes
A90003
192
127
     24,384.00
Cotton shoes
A91302
684
115
     78,660.00
Cotton shoes
Z90002
636
107
     68,052.00
Cotton shoes
Z90003
216
124
     26,784.00
Cotton shoes
Z96300
1896
98
    185,808.00
Running shoes
A51318
768
100
     76,800.00
Running shoes
A51326
672
100
     67,200.00
Running shoes
A8953
984
83
     81,672.00
Running shoes
S56313
612
85
     52,020.00
Running shoes
T57323
3312
77
    255,024.00
Running shoes
T8953
4368
81
    353,808.00
Running shoes
Z56313
1932
82
    158,424.00
Running shoes
Z9299
4548
82
    372,936.00
Tennis shoes
A31310
2496
105
    262,080.00
Tennis shoes
A9550
3336
89
    296,904.00
Tennis shoes
S37330
552
74
     40,848.00
Tennis shoes
T31315
612
102
     62,424.00
Tennis shoes
T88307
3624
80
    289,920.00
Tennis shoes
Z9550
4428
86
    380,808.00
Casual shoes
A15013
3960
65
    257,400.00
Casual shoes
A22320
1344
60
     80,640.00
Casual shoes
A22332
840
60
     50,400.00
Casual shoes
A25020
1452
65
     94,380.00
Casual shoes
A9663
2772
69
    191,268.00
Casual shoes
A9672
7692
65
    499,980.00
Casual shoes
A9927
4980
76
    378,480.00
Casual shoes
S27331
552
61
     33,672.00
Casual shoes
T25326
4056
63
    255,528.00
Casual shoes
Z23319
312
76
     23,712.00
Casual shoes
Z9265
4428
80
    354,240.00
In Total
　
　
　
 31,154,328.00

 
 
3

--------------------------------------------------------------------------------

 
 
Note: The buyer shall make the payment according to the products actually
delivered.


2. Quality Requirement and Period for Objection: the quality requirement is
subject to the sample provided by the Seller. If the Buyer has objection to the
quality of the product, the Buyer shall notify the Seller within 7 days after
receipt of the product. The Seller shall not bear any liability if the Buyer
does not notify the objection within 7 days.


3. Time, Place and Method of Delivery: deliver the product in batches according
to the Buyer’s notifications within one(1) year, to the Buyer’s warehouse.


4. Method and Cost of Transportation: the Seller arranges road transportation on
behalf of the Buyer. The Buyer shall bear all transportation cost.


5. Method and Schedule of Payment: the Seller shall make the payment within 60
days after the Seller accepts each batch of product without any pre-condition.


6. Performance Place of the Contract: the Seller’s location


7. Breach of Contract: if the Buyer fails to make the payment on time, the Buyer
shall bear the liability to the Seller according to relevant laws.


8. Dispute Settlement: in the event there is any dispute relating to this
Agreement, the Parties may settle it by consultations. If fails, any of the
Parties may file a law suit with the people’s court.


9. There are two counterparts of this Agreement. Each of the Parties holds one.
This Agreement shall take effect upon execution.


10. Particular Provision: if the Buyer’s sales of product hereunder exceed RMB9
million within one (1) year, the Seller shall award the Buyer 3% of the Buyer’s
total yearly sales, in cash or by writing-down the same amount from the
accounting receivable at the end of the year.
 
Seller
Buyer
/s/ Shenyang Yangyang Baijia Business &Trading Co., Ltd
Company Name: Shenyang Yangyang Baijia Business &Trading Co., Ltd
/s/ Beijing LiSheng Sports Goods Market
Company Name: Beijing LiSheng Sports Goods Market
Adress:
Adress:
Legal Representative:
Legal Representative:
Agent:
Agent:
Tel:
Tel:
Bank Name:
Bank Name:
Bank Account:
Bank Account:
Post Code:
Post Code:





4

--------------------------------------------------------------------------------